DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 9, 2021 has been entered.
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7, and 12-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cane’ (20140361048).
Regarding claim 1, Cane’ discloses a dosing system with an actuator unit (41) and a fluidic unit (11) which can be coupled thereto in a detachable manner (par. 0037 and 0053), wherein the fluidic unit has a nozzle (19 or 119) and an element (25), mounted in a movable manner, and the actuator unit has an actuator system (par. 

    PNG
    media_image1.png
    916
    716
    media_image1.png
    Greyscale

Regarding claim 2, the actuator unit and the fluidic unit are constructed in such a manner that the fluidic unit can be coupled to the actuator unit under at least two different rotational positions around the plugging axis (every 120 degrees; par. 0038 and 0046).
Regarding claim 7, the fluidic unit has a connecting piece (13b) as first plug coupling part and the actuator unit has a mount (35) for the connecting piece of the fluidic unit as second plug coupling part.
Regarding claim 12, the second plug coupling part can be adjusted along the plugging axis relatively to further components of the actuator unit and/or wherein the first plug coupling part can be adjusted along the plugging axis relatively to further components of the fluidic unit (the second plug coupling part, 31, and pusher, 45, are movable relatively to each other; the first plug coupling part, 13b, and flexible pipe, 21, are movable relative to each other; the first plug coupling part, 31, and plunger, 25, are movable relative to each other).
Regarding claim 13, the first and/or the second plug coupling part are produced as turned parts (par. 0037).
Regarding claim 14, the fluidic unit has a nozzle (19 or 119), an element (25) mounted in a movable manner and a first plug coupling part (13b), which can be plugged along a plugging axis into or over a second plug coupling part (35) of an actuator unit of the dosing system and can be coupled to the same (Fig. 9), in order to couple the fluidic unit to the actuator unit, which has an actuator system (par. 0050), in a detachable manner (par. 0037 and 0053), in order to actuate the movable element of the fluidic unit (par. 0046 and 0050).
Regarding claim 15, the actuator unit has a second plug coupling part (35), which can be plugged along a plugging axis into or over a first plug coupling part (13b) of a fluidic unit of the dosing system and can be coupled to the same (Fig. 9), in order to couple the fluidic unit, which has a nozzle (19 or 119) and an element (25) mounted in a movable manner, to the actuator unit in a detachable manner (par. 0037 and 0053), so that an actuator system of the actuator unit can actuate the element, mounted in a movable manner, of the fluidic unit (par. 0046 and 0050).
Regarding claim 16, Cane’ discloses a method for the detachable coupling of a fluidic unit (11) to an actuator unit (41) of a dosing system, wherein plug coupling parts (13b and 35) of the fluidic unit and the actuator unit are configured to be directly coupled together to thereby couple the fluidic unit to the actuator unit along a plugging axis (Fig. 9), the plug coupling parts of the fluidic unit and the actuator unit being coupled to one another integrally (par. 0037), and wherein the plug coupling part of the fluidic unit includes a plurality of projections (17c and walls defining groove 17b; see annotate Fig. 6 above) that are configured to engage with a plurality of projections (31) of the plug coupling part of the actuator unit such that, in a state where the plug coupling parts are coupled together, the plug coupling part of the fluidic unit is prevented from being pulled out of the plug coupling part of the actuator unit (par. 0037).
Claims 4-6, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cane’ in view of Quam et al. (10278921).
Regarding claim 4, Cane’ DIFFERS in that it does not disclose a mechanism which is constructed in order to press the first plug coupling part and the second plug coupling part against one another in a mutually plugged position. Attention, however, is 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Cane’ reference in view of the teachings of the Quam reference by employing a mechanism as claimed for the purpose of providing a more solid connection between the plug coupling parts by pressing one against the other.
Regarding claim 5, the mechanism acts on an internal plug coupling part (60a or 60b of Quam; 13b of Cane’) of the two plug coupling parts and presses the same against an inner wall of an outer plug coupling part of the two plug coupling parts (Fig. 3 of Quam).
Regarding claim 6, the mechanism acts on at least one of the two plug coupling parts by means of a pressure element (54 of Quam).
Regarding claim 17, the mechanism is an eccentric mechanism (54 is positioned on one side of plug coupling part 60a; Fig. 3 of Quam) which is constructed in order to press the first plug coupling part and the second plug coupling part against one another radially to the plugging axis (Fig. 3 of Quam).
Regarding claim 18, the eccentric mechanism acts on at least one of the two plug coupling parts by means of a pressure element (54 of Quam).
Claims 8 and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cane’ in view of Fliess et al. (20160004257).
Regarding claim 8, Cane’ DIFFERS in that it does not disclose the fluidic unit has a heating device. Attention, however, is directed to the Fliess reference, which discloses a heating device (11).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Cane’ reference in view of the teachings of the Fliess reference by employing a heating device for the purpose of controlling the viscosity of the fluid (par. 0061 of Fliess).
Regarding claim 19, the heating device is a heating block (11 of Fliess) surrounding a supply channel section and/or at least one nozzle section (19 of Fliess), and/or wherein the second plug coupling part has a heating device which outputs heat to the supply channel section and/or nozzle section of the fluidic unit in the case of the fluidic unit being coupled to the actuator unit.
Regarding claim 20, the supply channel section and/or at least the nozzle section are fixed in the heating block in a detachable manner (via screws 13a and 13b of Fliess).
Regarding claim 21, the supply channel section and/or the nozzle section are fixed in the heating block by means of a clamping screw (13a and 13b of Fliess), and/or wherein adjacent supply channel sections and/or the nozzle section are pressed into one another at the ends by means of conical nipples to form a continuous supply line.
Claims 11 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cane’ in view of Aguilar et al. (9346075).
Regarding claims 11 and 22, Cane’ DIFFERS in that it does not disclose a heating device as claimed. Attention, however, is directed to the Aguilar reference, which discloses a heating device and a heating control connection (col. 11, lines 28-42).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Cane’ reference in view of the teachings of the Aguilar reference by employing a heating device and heating control connection for the purpose of controlling the viscosity of the fluid. 
The limitation “for connection to a heating control and a memory unit, in which data for the heating control assigned to the actuator unit and/or the fluidic unit, particularly the heating device, are stored, wherein the data includes control parameters for controlling the heating device by means of the heating control” is considered the intended use of the apparatus. It is noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use (i.e. connecting to a heating control and a memory unit in which data for the heating control assigned to the actuator unit and/or the fluidic unit, particularly the heating device, are stored), then it meets the claim.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNELL ALAN LONG whose telephone number is (571)270-5610. The examiner can normally be reached Mon - Fri 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DURAND can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONNELL A LONG/Primary Examiner, Art Unit 3754